Citation Nr: 1129833	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  06-09 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a cervical spine disorder.  

2.  Entitlement to an initial compensable rating for retropatellar pain syndrome of the left knee.

3.  Entitlement to an initial compensable rating for retropatellar pain syndrome of the right knee.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from September 1992 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to service connection for a knee disorder and increased the Veteran's rating for his cervical spine disorder to 20 percent, effective from September 28, 2004.  The case is currently under the jurisdiction of the Montgomery, Alabama RO.  

In April 2010, the Board granted service connection for retropatellar syndrome of the knees and remanded the Veteran's increased rating claim for further evidentiary development.  

In response to the June 2010 rating decision that implemented the Board's granting of service connection for retropatellar syndrome of the knees and assigned separate noncompensable ratings for each knee, the Veteran filed a written statement in July 2010 that can be construed as a notice of disagreement with the noncompensable ratings assigned by the June 2010 rating decision.  Consequently, since the record does not currently reflect the issuance of a statement of the case (SOC) as to the Veteran's claims for increased ratings for his knee disabilities, the Board has added these issues to the Veteran's list of claims on appeal for the purpose of remanding the claims for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In addition, while the case was in remand status, Social Security Administration (SSA) records were obtained that reflect that the Veteran pursued SSA disability benefits in March 2006 based on his contention that he had difficulty maintaining employment because of his osteoarthritis and history of cervical fractures.  Consequently, while there is a recent written statement from the Veteran indicating that he is currently employed, the Board finds that the overall evidence warrants the conclusion that the increased rating claim includes the issue of entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's claim for a rating in excess of 20 percent for his service-connected cervical spine disorder, the Board's remand of April 2010 specifically requested that the Veteran be afforded an examination that determined additional loss of motion based on pain, weakened movement, excess fatigability, or incoordination pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, while the Veteran was afforded an appropriate examination in October 2010, the Board's review of the examination report from that evaluation reveals that the examiner obtained all of the necessary ranges of motion of the cervical spine but did not indicate the degree of limitation based on pain.  Instead, the examiner simply indicated that there was objective evidence of pain on active range of motion and repetitive motion.  Indeed, the Veteran's service representative has indicated in his most recent brief in May 2011 that the examiner did not indicate where the pain was experienced by the Veteran during the tests, and that in short, it appeared that the DeLuca criteria were not followed.  

Consequently, based on the above, the Board finds that it has no alternative but to remand this matter for further examination, to include testing that will identify the degree of limitation of active range of motion and repetitive motion of the cervical spine based on pain, weakened movement, excess fatigability, or incoordination.  Id.  In light of the Board's determination that the Veteran's increased rating claim includes a claim for TDIU, the examiner should further comment as to whether the Veteran is precluded from gaining or maintaining gainful employment as a result of his service-connected cervical spine disorder and other service-connected disability.  The Veteran should also be provided a VCAA letter as to the TDIU claim.

Finally, as was noted previously, following a June 2010 rating decision's assignment of noncompensable ratings for left and right knee retropatellar pain syndrome, the Veteran expressed his dissatisfaction with the ratings assigned by this decision in a timely a notice of disagreement filed in July 2010.  However, the claims file does not reflect that the Veteran was ever furnished with a statement of the case as to these issues.  Consequently, the Board finds that these issues must be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Arrangements should also be made to obtain any additional VA treatment records for the Veteran, dated since February 2010.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case with respect to the claims of entitlement to initial compensable ratings for left and right knee retropatellar pain syndrome.  The Veteran and his representative should be advised of the need to file a substantive appeal following the issuance of the statement of the case if the Veteran wishes to complete an appeal as to these claims.

2.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate his claim for a TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims folder.

3.  Arrangements should be made to obtain any additional VA treatment records of the Veteran, dated since February 2010.  

4.  Thereafter, schedule the Veteran for a VA examination of his cervical spine.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be conducted.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected cervical spine disorder.

The examiner should identify any orthopedic and neurological findings related to the service-connected disability and fully describe the extent and severity of those symptoms.

The examiner should conduct range of motion testing of the cervical spine.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.   If pain on motion is observed, the examiner should indicate the point at which pain begins.   The examiner is asked to describe whether pain significantly limits the Veteran's functional ability during flare-ups or when the cervical spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

With regard to any neurological disability resulting from the service-connected disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.

The examiner should document the number of weeks, if any, during the past 12 months, that the veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

The examiner should also state the degree to which the Veteran's service-connected disabilities of the cervical spine and left and right knee retropatellar pain syndrome affect his ability to secure or follow substantially gainful employment.

A rationale for any opinion expressed should be provided.

5.  Read the medical opinion obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

6.  Finally, readjudicate the claims on appeal.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


